       Case 1:20-cv-00687-GLS-DJS Document 10 Filed 06/23/20 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, NY 10022

troutman.com


Avi Schick
(212) 704-6126
avi.schick@troutman.com




June 23, 2020
VIA ELECTRONIC FILING

Hon. Gary L. Sharpe
Senior U.S. District Judge
James T. Foley U.S. Courthouse
445 Broadway, Room 112
Albany, NY 12207


Re:     Ass’n of Jewish Camp Operators et al. v. Cuomo, Case No. 1:20-CV-0687 (CLS-DJS),
        Request for Temporary Restraining Order Upon Order to Show Cause

Dear Judge Sharpe:

       We write on behalf of Plaintiffs in the above-referenced action. We are sorry to burden
the Court with additional correspondence, but the exigencies of the matter require a brief letter.

        Plaintiffs requested a hearing on their motion for injunctive relief on or before June 25,
2020. Defendant responded with a request that he be permitted to file his opposition brief on June
29, 2020. Defendant has surely been aware of the basis for his ban on overnight camps since at
least June 12, when he announced it publicly, and has been on notice about this lawsuit and
Plaintiffs’ intention to file a motion for injunctive relief since last Thursday. Defendant also
already has briefed nearly identical legal issues in Soos v. Cuomo.

        Plaintiffs’ overnight camps were set to commence on or before June 25 and they
respectfully reiterate their request for a hearing by that date. If the Court deems that impractical,
Plaintiffs would propose that Defendant file opposition papers by 5:00 p.m. on Thursday, June 25;
Plaintiffs’ reply papers will be filed by Friday, June 26 at 5:00 p.m.; and we ask that the Court
schedule a hearing for Monday, June 29.

                                                              Sincerely,


                                                              Avi Schick

cc: Assistant Attorney General Chris Liberati-Conant (via email)
